Citation Nr: 1243963	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for chronic lumbar strain.  

2.  Entitlement to an evaluation in excess of 30 percent disabling for status post fracture, left tibia and fibula with soft tissue loss.  

3.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that continued the 20 percent rating assigned for status post fracture, left tibia and fibula with soft tissue loss, and 10 percent rating assigned for disabilities of the low back and left hip.  The Veteran appealed.  By a rating action dated in March 2010, the 20 percent rating assigned for status post fracture, left tibia and fibula with soft tissue loss, was increased to 30 percent, and the 10 percent for chronic lumbar strain was increased to 20 percent.  Both awards were made effective from December, 7, 2006 (date of claim).

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  At the September 2011 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 20 percent disabling for chronic lumbar strain.  

2.  At his September 2011 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an evaluation in excess of 30 percent disabling for status post fracture, left tibia and fibula with soft tissue loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 20 percent disabling for chronic lumbar strain have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 30 percent disabling for status post fracture, left tibia and fibula with soft tissue loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In March 2010, the Veteran filed a substantive appeal of the RO's November 2007 denial of increased ratings for his chronic lumbar strain and status post heel fracture, left tibia and fibula with soft tissue loss.  At the September 2011 hearing before the Board, the Veteran expressed satisfaction the ratings assigned for those disabilities, which had been increased in a March 2010 rating decision.  He thereafter acknowledged that he was withdrawing the appeal as to the issues involving his lumbar strain and left tibia and fibula.  See Board Hearing Transcript (T.) at 2.  The Board finds that the Veteran's statement acknowledging his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent disabling for chronic lumbar strain is dismissed.  

The appeal as to the issue of entitlement to an evaluation in excess of 30 percent disabling for status post fracture, left tibia and fibula with soft tissue loss is dismissed.  


REMAND

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In this case, the Veteran VA most recently afforded the Veteran an examination of his service-connected degenerative joint disease of the left hip in October 2009.  During the September 2011 Board hearing, the Veteran testified that disability due to his service connected degenerative joint disease of the left hip had increased.  T. at 7.  He reported that he had been experienced increased pain on motion, which he said adversely effected his mobility/endurance.  He added that he also had lost stability in the sense that he fell more often due to his left hip.  Id. at 8.  

As the Veteran has claimed that his degenerative joint disease of the left hip has worsened since the last VA examination, and given the lack of other evidence with which to rate the disability, the Board finds that VA must afford him a new examination.  

The Board notes that the October 2009 VA examination report referenced electronic copies of VA treatment records that were reviewed from the Hines VA Medical Center.  The most recent records obtained from that facility are dated in June 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's left hip disability from the Hines VAMC for the period from June 2008 to the present.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an examination to evaluate his current left hip disability. The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

Tests of joint motion against varying resistance should be performed.  Any limitation of motion should be recorded. The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. 

The examiner should also comment as to the presence or absence of ankylosis.  The examiner should address the Veteran's report that he falls due to instability of his left hip and the examiner must provide findings as to whether there is instability of his left hip.

The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in the examination report.  Rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then, readjudicate the issue of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left hip.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


